DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means...”, “processing means...” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for sending...”, “connected to...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2, 18 and 36 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. For instance, paragraph 47 of the Pub. No.: US 2020/0370922 recites “A signal from the register processor 38 to the sensor head 2 tells it which camera to activate. To take a complete data set of images, the register processor 38 sequentially tells the sensor 2 to activate each in turn creating a sequential pipe line of images going down the cable 42. The nature of this application (a slow target to be imaged) means that using this process, the amount of electronics is greatly reduced on the sensor head 2. The embodiment described shows a register processor 38 which is remote from the sensor head; The skilled person, nevertheless, would envisage that processing functions could be performed solely on the sensor head, solely on a remote unit, or distributed between the sensor head 2, the register processor 38 or another location with a data link to either of these.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Objections
Claims 2, 3, 4, 9, 10, 11, 17, 18, 19, 25, 26, 33, 34, 35, 37 and 38 are objected to because of the following informalities: In regard to claims 2, 17, 25, 26, 34 and 35, the Examiner believes that the Applicants intent to claim “...wherein the meter reading system...” instead of “...wherein the system...”, and in regard to claims 3, 4, 18, 19, 33 and 37 “...the meter display...” instead of “...the meter...”, and in regard to claims 9, 10, 11 “...the optically transparent adhesive...” instead of “...the adhesive...”, and in regard to claim 39 “...the alphanumeric meter display...” instead of “the display”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 13, 14, 17, 18, 20-22, 25-31 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackie et al. (US 2017/0234709 A1)(hereinafter Mackie).
Re claim 1, Mackie discloses a meter reading system comprising a sensor unit (2) (see ¶ 77 for a sensor unit (i.e. sensors)) containing a plurality of cameras including a first camera (10) and at least a second camera (10’), the first camera focused on a first area of an alphanumeric string of a meter display (32) and the said second camera focused on a second area of the same alphanumeric string of the meter display (32), the cameras arranged so that the area consisting of said first and second areas can be captured (see ¶s 77, 79 for a plurality of cameras including a first camera (10) and at least a second camera (10’) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71), the first camera focused on a first area of an alphanumeric string of a meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71) and the said second camera focused on a second area of the same alphanumeric string of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71), the cameras arranged so that the area consisting of said first and second areas can be captured (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71))
Re claim 2, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the system further comprises means for sending a signal representative of the camera outputs to an external location (see ¶ 82 for the system further comprises means for sending a signal representative of the camera outputs to an external location (i.e. A retrofit device for such flow meter may generate photographic images or videos of (56) and elements of (57), if needed, activating display elements (56) or (57) before, for instance, the retrofit device, before activating camera (59) or (60), may send a signal to (58) or to a photovoltaic element to active (56) or (57), alternatively, if the flow meter is capable of sending measurement data by means of network interface (58), the retrofit device may send a signal to (58) to obtain measurement data as shown in fig. 2). Thus, sending a signal representative of the camera outputs to an external location)
Re claim 3, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the said cameras (10, 10’) are arranged in a position offset from an area directly in front of the meter display (32), so that most of the meter display (32) remains uncovered and visible from the front of the meter, enabling simultaneous manual reading by meter reading operator (see ¶s 77, 79 for the said cameras (10, 10’) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) are arranged in a position offset from an area directly in front of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71), so that most of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71) remains uncovered and visible from the front of the meter (i.e. meter display 55 as shown in fig. 2 paragraph 71), enabling simultaneous manual reading by meter reading operator (i.e. a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter as described in fig. 2 paragraph 71). Thus, it should be noted that the meter display (55) enables simultaneous manual reading by meter reading operator since the meter display (55) remains uncovered and visible)
Re claim 13, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the sensor unit (2) comprises at least two light sources (20) (see ¶s 145, 152, 154 for a sensor unit (i.e. sensor)) comprises at least two light sources (20) (i.e. light sources))
Re claim 14, Mackie as discussed in claim 13 above discloses all the claim limitations with additional claimed feature wherein the at least two light sources (20) produce radiation at different frequencies (see ¶ 152 for the at least two light sources (20) (i.e. multiple light sources (177) and/or lighting elements may be LEDs as described in fig. 12 paragraph 154) produce radiation at different frequencies (i.e. the function of (171) is to act as light diffuser, to provide even and diffuse illumination of ambient parts, in particular the meter display, a set of lighting elements is placed on the perimeter of (171), one of which is (173), such lighting elements may for instance be LEDs as described in fig. 12 paragraph 152). It should be noted that the lighting elements produce radiation at different frequencies)
Re claim 17, Mackie as discussed in claim 13 above discloses all the claim limitations with additional claimed feature wherein the system includes a light source for (see ¶s 145, 152, 154 for the system includes a light source (i.e. light sources) for each camera (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraphs 71, 77, 79))
Re claim 18, Mackie as discussed in claim 13 above discloses all the claim limitations with additional claimed feature comprising processing means connected to the said cameras and said light sources, arranged to take multiple images of the same display readings, using different light sources, frequencies, or spectrums (see ¶s 145, 152, 154 for processing means (i.e. processing means as described in fig. 2 paragraph 79) connected to the said cameras (10, 10’) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) and said light sources (i.e. light sources), arranged to take multiple images of the same display readings (i.e. a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter as described in fig. 2 paragraph 71, and the photo images taken by one or more cameras are processed to obtain a digital representation of the objects captured by the cameras as described in fig. 2 paragraph 79), using different light sources, frequencies, or spectrums (i.e. light sources). It should be noted that the lighting elements produce radiation at different frequencies)
Re claim 20, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature further comprising a third camera (10”) focused on a third area of the meter display 32 (see ¶s 77, 79 for a third camera (10”) focused on a third area of the meter display 32 (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71). It should be noted that though cameras 59, 60 are only shown in fig. 2, a plurality of cameras may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described above)
Re claim 21, Mackie as discussed in claim 20 above discloses all the claim limitations with additional claimed feature further comprising a fourth camera (10’”) focused on a fourth area of the meter display 32 (see ¶s 77, 79 for a fourth camera (10’”) focused on a fourth area of the meter display 32 (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71). It should be noted that though cameras 59, 60 are only shown in fig. 2, a plurality of cameras may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described above)
Re claim 22, Mackie as discussed in claim 21 above discloses all the claim limitations with additional claimed feature further comprising a fifth camera (10’’’’) focused on a fifth area of the meter display 32 (see ¶s 77, 79 for a fifth camera (10’’’’) focused on a fifth area of the meter display 32 (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71). It should be noted that though cameras 59, 60 are only shown in fig. 2, a plurality of cameras may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described above)
Re claim 25, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the system includes a camera for each alphanumeric character of the meter display (see ¶s 77, 79 for the system includes a camera for each alphanumeric character of the meter display (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71). It should be noted that though cameras 59, 60 are only shown in fig. 2, a plurality of cameras may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described above)
Re claim 26, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the system includes a sensor unit and a control processor unit (see fig. 1 ¶s 34, 36 for the system includes a sensor unit (i.e. sensors)) and a control processor unit (i.e. controller and/or processor). It should be noted that computing device includes a control processing unit (CPU) as described in paragraph 31)
Re claim 27, Mackie as discussed in claim 26 above discloses all the claim limitations with additional claimed feature wherein the sensor unit and the control processor unit are physically separate and are connected by a data connection (see fig. 1 ¶s 34, 36 for the sensor unit (i.e. sensors)) and the control processor unit (i.e. controller and/or processor) are physically separate and are connected by a data connection (i.e. a module is connected to one or more other modules by means of a network connection, for communication to coordinate actions and data transfer as described in fig. 1 paragraph 38). It should be noted that computing device includes a control processing unit (CPU) as described in paragraph 31)
Re claim 28, Mackie as discussed in claim 27 above discloses all the claim limitations with additional claimed feature wherein the data connection is a cable (see ¶ 33 for the data connection is a cable (i.e. each module contains one or more micro-boards, connected by cables as shown in fig. 1))
Re claim 29, Mackie as discussed in claim 28 above discloses all the claim limitations with additional claimed feature wherein the cable for handling the data has less than sixteen cores (see ¶ 33 for the cable for handling the data has less than sixteen cores (i.e. each module contains one or more micro-boards, connected by cables as shown in fig. 1). It should be noted that cables have various cores, for example, less than sixteen cores)
Re claim 30, Mackie as discussed in claim 29 above discloses all the claim limitations with additional claimed feature wherein the cable for handling the data has only five cores (see ¶ 33 for the cable for handling the data has only five cores (i.e. each module contains one or more micro-boards, connected by cables as shown in fig. 1). It should be noted that cables have various cores, for example, only five cores)
Re claim 31, Mackie as discussed in claim 28 above discloses all the claim limitations with additional claimed feature wherein the cable handling the data is a high speed differential serial twisted pair data link (see ¶ 33 for the cable handling the data is a high speed differential serial twisted pair data link (i.e. each module contains one or more micro-boards, connected by cables as shown in fig. 1). It should be noted that cables handling the data can be high speed differential serial twisted pair data link)
Re claim 34, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the system is a water meter reading system suitable for use in an environment where a meter is covered with mud or flooded with water (see ¶ 79 for the system is a water meter reading system (i.e. water meter reading system as shown in fig. 2) suitable for use in an environment where a meter is covered with mud or flooded with water (i.e. a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter as described in fig. 2 paragraph 71))
Re claim 35, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the system includes an interface to transmit the reading data to a local device (see ¶s 71, 79, 82 for the system includes an interface to transmit the reading data to a local device (i.e. (58) may be a network adapter and the flow meter may have capabilities for communication and data transmission by means of (58), for instance, (58) may be an USB and in response may transmit a history of measurement data that have been recorded and stored as described in fig. 2 paragraph 45). Thus, it should be noted that the USB interface is used to transfer the measurement data to a local device as shown in fig. 2)
Re claim 36, Mackie discloses a system for reading an alphanumeric display of a meter, the system comprising a plurality of cameras arranged side by side so as to be directed at one or a plurality of alphanumeric characters in a single string, and means (see ¶s 77, 79 for a plurality of cameras (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) arranged side by side so as to be directed at one or a plurality of alphanumeric characters in a single string (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it, for instance, a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter as described in fig. 2 paragraph 71), and means for sending a signal representing the reading to an external location (i.e. A retrofit device for such flow meter may generate photographic images or videos of (56) and elements of (57), if needed, activating display elements (56) or (57) before, for instance, the retrofit device, before activating camera (59) or (60), may send a signal to (58) or to a photovoltaic element to active (56) or (57), alternatively, if the flow meter is capable of sending measurement data by means of network interface (58), the retrofit device may send a signal to (58) to obtain measurement data as described in fig. 2 paragraph 82). Thus, sending a signal representing the reading to an external location)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (US 2017/0234709 A1)(hereinafter Mackie) as applied to claims 1-3, 13, 14, 17, 18, 20-22, 25-31 and 34-36 above, and further in view of MIDDLETON (WO 2013/068770 A2)(hereinafter MIDDLETON).
Re claim 4, Mackie as discussed in claim 3 above discloses all the claim limitations with additional claimed feature wherein the sensor unit (see ¶ 77 for a sensor unit (i.e. sensors)) is connected to the meter via through which the cameras are arranged to view the meter display (see ¶s 77, 79 for connected to the meter (i.e. meter display 55 as shown in fig. 2 paragraph 71) via through which the cameras (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) are arranged to view the meter display (i.e. meter display 55 as shown in fig. 2 paragraph 71))
Mackie fails to explicitly teach a prism (40). However, the reference of MIDDLETON explicitly teaches a prism (40) (see page 12 line 15 for a prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (prism) into the system of Mackie as taught by MIDDLETON.

Re claim 5, the combination of Mackie and MIDDLETON as discussed in claim 4 above discloses all the claimed limitations but fails to explicitly teach wherein the prism (40) is a solid prism. However, the reference of MIDDLETON explicitly teaches wherein the prism (40) is a solid prism (see page 12 line 15 for a prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (prism) into the system of Mackie as taught by MIDDLETON.
Per claim 5, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 4 above.
Re claim 6, the combination of Mackie and MIDDLETON as discussed in claim 4 above discloses all the claim limitations with additional claimed feature taught by Mackie where the meter display has upper and lower edges, positioned above and below the readable data, and is connected on to the upper and/or lower edges of the meter display (32) (see ¶ 79 for the meter display (i.e. meter display 55 as shown in fig. 2 paragraph 71) has upper and lower edges, positioned above and below the readable data (i.e. a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter as described in fig. 2 paragraph 71), and is connected on to the upper and/or lower edges of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71). It should be noted that the meter display 55 has upper and lower edges, positioned above and below the readable data as shown in fig. 2)
Mackie fails to explicitly teach the prism (40). However, the reference of MIDDLETON explicitly teaches the prism (40) (see page 12 line 15 for a prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a prism) into the system of Mackie as taught by MIDDLETON.
Per claim 6, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 4 above.
Re claim 7, the combination of Mackie and MIDDLETON as discussed in claim 4 above discloses all the claim limitations with additional claimed feature taught by Mackie (see ¶ 79 for an area between the cameras (10) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) and is filled with optically clear resin (34) (i.e. transparent resin as described in paragraphs 152, 157))
Mackie fails to explicitly teach the prism (40). However, the reference of MIDDLETON explicitly teaches the prism (40) (see page 12 line 15 for a prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (prism) into the system of Mackie as taught by MIDDLETON.
Per claim 7, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 4 above.
Re claim 8, the combination of Mackie and MIDDLETON as discussed in claim 4 above discloses all the claimed limitations but fails to explicitly teach wherein the prism (40) is attached to the window (30) of a metering unit via an optically transparent adhesive (36). However, the reference of MIDDLETON explicitly teaches wherein the prism (40) is attached to the window (30) of a metering unit via an optically transparent adhesive (36) (see page 12 lines 15-32, page 13 lines 1-20 for the prism (40) (i.e. prism 1 as shown in fig. 1) is attached to the window (30) of a metering unit (i.e. meter window 10 as shown in fig. 1) via an optically transparent adhesive (36) (i.e. transparent adhesive 11 as shown in fig. 1))
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (prism) into the system of Mackie as taught by MIDDLETON.
Per claim 8, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 4 above.
Re claim 9, the combination of Mackie and MIDDLETON as discussed in claim 8 above discloses all the claimed limitations but fails to explicitly teach wherein the adhesive (36) has a refractive index which is similar to that of the meter window (30), whereby reflections within the system can be avoided or reduced. However, the reference of MIDDLETON explicitly teaches wherein the adhesive (36) has a refractive index which is similar to that of the meter window (30), whereby reflections within the system can be avoided or reduced (see page 13 lines 1-20 for the adhesive (36) (i.e. transparent adhesive 11 as shown in fig. 1) has a refractive index which is similar to that of the meter window (30) (i.e. meter window 10 as shown in fig. 1), whereby reflections within the system can be avoided or reduced (i.e. the adhesive formulation is beneficially acrylic based, and may be pure acrylic in one embodiment, acrylic provides a highly transparent material having a light refraction index similar to that of glass as described in page 13 lines 8-10))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (adhesive) into the system of Mackie as taught by MIDDLETON.

Motivation? It has been added above...please delete all the comments...thanks.
Re claim 10, the combination of Mackie and MIDDLETON as discussed in claim 8 above discloses all the claimed limitations but fails to explicitly teach wherein the adhesive is one of the group comprising a UV adhesive and a two-part adhesive. However, the reference of MIDDLETON explicitly teaches wherein the adhesive is one of the group comprising a UV adhesive and a two-part adhesive (see page 13 lines 1-20 for the adhesive (36) (i.e. transparent adhesive 11 as shown in fig. 1) is one of the group comprising a UV adhesive (i.e. the adhesive formulation is beneficially acrylic based, and may be pure acrylic in one embodiment, it is also resistant to aging and UV radiation hence suitable for long term as described in page 13 lines 8-9 to lines 12-13) and a two-part adhesive (i.e. the adhesive is beneficially made of a width that is greater than the width of the meter window, as such overlapping the edges of the meter window in order to provide an additional safety margin of any leaks of surface that may occur at the edges of the adhesive material is achieved as described in page 13 lines 27-32))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (adhesive) into the system of Mackie as taught by MIDDLETON.
Per claim 10, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 9 above.
Re claim 11, the combination of Mackie and MIDDLETON as discussed in claim 8 above discloses all the claimed limitations but fails to explicitly teach wherein the adhesive is a two-sided-adhesive tape, one side adhered to the meter window 30 and the other to the prism (40). However, the reference of MIDDLETON explicitly teaches wherein the adhesive is a two-sided-adhesive tape, one side adhered to the meter window 30 and the other to the prism (40) (see page 12 lines 15-32, page 13 lines 8-20 for the adhesive (i.e. transparent adhesive 11 as shown in fig. 1) is a two-sided-adhesive tape (i.e. the adhesive (11) is beneficially provided in the form of a transparent adhesive tape, this tape is adhered to the meter facing face (5) of the prism (1), the adhesive formulation is beneficially in a flowable form, and the opposing side of the adhesive (11) which secures to the meter window (10) is covered with a protective layer prior to use as described in page 13 lines 1-8), one side adhered to the meter window 30 (i.e. meter window 10 as shown in fig. 1) and the other to the prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (adhesive) into the system of Mackie as taught by MIDDLETON.
Per claim 11, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 9 above.
Re claim 12, Mackie as discussed in claim 1 above discloses all the claim limitations with additional claimed feature the cameras (10) by using optically clear resins (see ¶ 79 for an area between the cameras (10) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) by using optically clear resins (i.e. transparent resin as described in paragraphs 152, 157))
Mackie fails to explicitly teach wherein there is a direct line of sight between the camera (10) and the meter window (30) achieved and adhesives, whereby the potential impact of foreign matter occluding the line of sight or the meter window is eliminated. However, the reference of MIDDLETON explicitly teaches wherein there is a direct line of sight between the camera (10) and the meter window (30) achieved and adhesives, whereby the potential impact of foreign matter occluding the line of sight or the meter window is eliminated (see page 12 lines 15-32, page 13 lines 8-20 for there is a direct line of sight between the camera (10) (i.e. camera (2) as shown in fig. 1) and the meter window (30) (i.e. meter window 10 as shown in fig. 1) achieved and adhesives (i.e. transparent adhesive 11 as shown in fig. 1), whereby the potential impact of foreign matter occluding the line of sight or the meter window is eliminated (i.e. the adhesive (11) is beneficially provided in the form of a transparent adhesive tape, this tape is adhered to the meter facing face (5) of the prism (1), the adhesive formulation is beneficially in a flowable form, and the opposing side of the adhesive (11) which secures to the meter window (10) is covered with a protective layer prior to use as described in page 13 lines 1-8), one side adhered to the meter window 30 (i.e. meter window 10 as shown in fig. 1) and the other to the prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (adhesive) into the system of Mackie as taught by MIDDLETON.
Per claim 12, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 9 above.
Re claim 19, Mackie as discussed in claim 13 above discloses all the claim limitations with additional claimed feature wherein the sensor unit (see ¶ 77 for a sensor unit (i.e. sensors)) is connected to the meter display via through which the cameras are arranged to view the meter display and wherein an area between the light sources (20) and is filled with optically clear resin (34) (see ¶s 79, 145, 154 for is connected to the meter display (i.e. meter display 55 as shown in fig. 2 paragraph 71) via through which the cameras (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) are arranged to view the meter display (i.e. meter display 55 as shown in fig. 2 paragraph 71) and wherein an area between the light sources (20) (i.e. light sources) and is filled with optically clear resin (34) (i.e. transparent resin as described in paragraphs 152, 157))
Mackie fails to explicitly teach a prism (40), the prism (40). However, the reference of MIDDLETON explicitly teaches a prism (40), the prism (40) (see page 12 line 15 for a prism (40), the prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (prism) into the system of Mackie as taught by MIDDLETON.
Per claim 19, Mackie and MIDDLETON are combined for the same motivation as set forth in claim 4 above.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (US 2017/0234709 A1)(hereinafter Mackie) as applied to claims 1-3, 13, 14, 17, 18, 20-22, 25-31 and 34-36 above, and further in view of Kim (US 2005/0035877 A1)(hereinafter Kim).
Re claim 16, Mackie as discussed in claim 13 above discloses all the claimed limitations but fails to explicitly teach wherein at least one light source is a source of infra-red radiation. However, the reference of Kim explicitly teaches wherein at least one light source is a source of infra-red radiation (see ¶ 53 for at least one light source (i.e. 314a as shown in fig. 3) is a source of infra-red radiation (i.e. infrared radiation))
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (infra-red radiation) into the system of Mackie as taught by Kim.
One will be motivated to incorporate the above feature into the system of Mackie as taught by Kim for the benefit of having a sensor module 310 that includes a light source 314a which generates light, wherein light for performing image sensing can make use of light situated beyond the visible spectrum, such as ultraviolet radiation or infrared radiation, to be able to read numerals in order to improve efficiency when performing image sensing (see fig. 3 ¶ 53)
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (US 2017/0234709 A1)(hereinafter Mackie) as applied to claims 1-3, 13, 14, 17, 18, 20-22, 25-31 and 34-36 above, and further in view of Cavallaro et al. (US 2011/0205022 A1)(hereinafter Cavallaro).
Re claim 32, Mackie as discussed in claim 26 above discloses all the claimed limitations but fails to explicitly teach wherein the control processor unit is arranged to trigger the cameras in sequence, creating a sequential pipe line of image data, whereby image data can be handled with fewer electronic resources that would otherwise be needed with simultaneous triggering. However, the reference of Cavallaro explicitly teaches wherein the control processor unit is arranged to trigger the cameras in sequence, creating a sequential pipe line of image data, whereby image data can be handled with fewer electronic resources that would otherwise be needed with simultaneous triggering (see ¶s 34, 48 for the control processor unit (i.e. processor 108 as shown in fig. 3) is arranged to trigger the cameras in sequence, creating a sequential pipe line of image data, whereby image data can be handled with fewer electronic resources that would otherwise be needed with simultaneous triggering (i.e. processor 108 sends a, trigger signal, to each of the cameras 60, 62, 64 and 66 in order to trigger the start of the cameras’ exposure (e.g., trigger the camera to capture an image) as described in fig. 3 paragraph 49). Thus, processor 108 sends a simultaneous trigger signal to the plurality of cameras 60, 62, 64, and 66 in order to capture image data, then, a sequential of image data captured by the plurality of cameras 60, 62, 64, and 66 has to be created before transmitting such sequential of image data to camera computers 70, 72, 74 and 76 as described in figs. 2-3, 15 paragraphs 49, 79)
Therefore, taking the combined teachings of Mackie and Cavallaro as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (trigger) into the system of Mackie as taught by Cavallaro.
One will be motivated to incorporate the above feature into the system of Mackie as taught by Cavallaro for the benefit of having a processor 108 that sends a, trigger signal, to each of the cameras 60, 62, 64 and 66 in order to trigger the start of the cameras’ exposure (e.g., trigger the camera to capture an image) in order to ease the processing time and improve efficiency (see fig. 3 ¶ 49)
Re claim 33, Mackie as discussed in claim 26 above discloses all the claim limitations with additional claimed feature a display (32) reading (see ¶ 79 for a display (32) reading (i.e. a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter as described in fig. 2 paragraph 71))
 wherein the control processor unit is arranged to obtain by stitching or juxtaposing images each captured by the respective said cameras to create the data of a complete image. However, the reference of Cavallaro explicitly teaches wherein the control processor unit is arranged to obtain by stitching or juxtaposing images each captured by the respective said cameras to create the data of a complete image (see ¶ 33 for the control processor unit (i.e. processor 108 as shown in fig. 3) is arranged to obtain by stitching or juxtaposing images each captured by the respective said cameras (i.e. plurality of cameras 60, 62, 64 and 66 as shown in fig. 1) to create the data of a complete image (i.e. the system uses a differencing algorithm to subtract an image formed by combining images immediately before and after the target frame from the target frame))
Therefore, taking the combined teachings of Mackie and Cavallaro as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (stitching) into the system of Mackie as taught by Cavallaro.
One will be motivated to incorporate the above feature into the system of Mackie as taught by Cavallaro for the benefit of having a system that uses a differencing algorithm to subtract an image formed by combining images immediately before and after the target frame from the target frame in order to ease the processing time and improve efficiency when combining images (see ¶ 33)
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (US 2017/0234709 A1)(hereinafter Mackie), and further in view of MIDDLETON (WO 2013/068770 A2)(hereinafter MIDDLETON).
Re claim 37, Mackie discloses a meter reading system comprising a sensor unit (2) (see ¶ 77 for a sensor unit (i.e. sensors)) containing a first camera (10) and at least a second camera (10’), the first camera focused on a first area of a meter display (32) and the said second camera focused on a second area of the meter display (32), the cameras arranged so that the area consisting of said first and second areas can be captured (see ¶s 77, 79 for containing a first camera (10) and at least a second camera (10’) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71), the first camera focused on a first area of a meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71) and the said second camera focused on a second area of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71), the cameras arranged so that the area consisting of said first and second areas can be captured (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71)), wherein the said cameras (10, 10’) are arranged in a position offset from an area directly in front of the meter display (32) and connected to on the periphery of the meter display (32) via, so that most of the meter display (32) remains uncovered and visible from the front of the meter, enabling simultaneous manual reading by meter reading operator (see ¶s 77, 79 for the said cameras (10, 10’) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71) are arranged in a position offset from an area directly in front of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71) and connected to on the periphery of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71) via, so that most of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71) remains uncovered and visible from the front of the meter (i.e. meter display 55 as shown in fig. 2 paragraph 71), enabling simultaneous manual reading by meter reading operator (i.e. a numeric representation of the accumulated water usage may be determined from an image taken of digit display (56) of the meter as described in fig. 2 paragraph 71). Thus, it should be noted that the meter display (55) enables simultaneous manual reading by meter reading operator since the meter display (55) remains uncovered and visible)
Mackie fails to explicitly teach the meter window (30), a solid prism (40). However, the reference of MIDDLETON explicitly teaches the meter window (30), a solid prism (40) (see page 12 lines 15-32, page 13 lines 1-20 for the meter window (30) (i.e. meter window 10 as shown in fig. 1), a solid prism (40) (i.e. prism 1 as shown in fig. 1))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (prism) into the system of Mackie as taught by MIDDLETON.
One will be motivated to incorporate the above feature into the system of Mackie as taught by MIDDLETON for the benefit of having an optical device that comprises a prism, wherein the prism is beneficially arranged to provide a first and second viewing zone, such as the meter usage information can be viewed simultaneously by a human operator and an image capture device, wherein the prism may simply be utilized to reflect light to accommodate location in an environment in which a meter is provided 
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (US 2017/0234709 A1)(hereinafter Mackie), and further in view of MIDDLETON (WO 2013/068770 A2)(hereinafter MIDDLETON).
Re claim 38, Mackie discloses a method of installing a system as claimed in claim 1 a meter reading system comprising a sensor unit (2) (see ¶ 77 for a sensor unit (i.e. sensors)) containing a plurality of cameras including a first camera (10) and at least a second camera (10’), the first camera focused on a first area of an alphanumeric string of a meter display (32) and the said second camera focused on a second area of the same alphanumeric string of the meter display (32), the cameras arranged so that the area consisting of said first and second areas can be captured (see ¶s 77, 79 for a plurality of cameras including a first camera (10) and at least a second camera (10’) (i.e. plurality of cameras 59, 60 as described in fig. 2 paragraph 71), the first camera focused on a first area of an alphanumeric string of a meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71) and the said second camera focused on a second area of the same alphanumeric string of the meter display (32) (i.e. meter display 55 as shown in fig. 2 paragraph 71), the cameras arranged so that the area consisting of said first and second areas can be captured (i.e. plurality of cameras 59, 60 may exist, that take photographic images or videos of the meter display (55), or sections or elements of it as described in fig. 2 paragraph 71)) an alphanumeric meter display (32) (see ¶ 71 for an alphanumeric meter display (32) (i.e. meter display 55 as shown in fig. 2))
Mackie fails to explicitly teach on the window of, the system including a prism, the method comprising the steps of: cleaning the window; applying optically transparent adhesive (36) to the window; placing the end of the prism onto the adhesive to adhere the prism to the window. However, the reference of MIDDLETON explicitly teaches on the window of, the system including a prism (see page 12 lines 15-32, page 13 lines 1-20 for the window (i.e. meter window 10 as shown in fig. 1), the system including a prism (i.e. prism 1 as shown in fig. 1)), the method comprising the steps of: cleaning the window (see page 12 lines 24-27, page 13 lines 1-20 for cleaning the window (i.e. this adhesive (11) provides significant benefits, the transparency of the meter window (10) is significantly improved as such a window (10) is typically degraded by scratches and indentation to an extent where the meter is difficult to read, the layer of adhesive (11) is beneficially flowable and is capable of filling in the scratches and indentations on the surface of the meter window, the optical transparency of the window is substantially restored to an extent where the meter is significantly easier to read as described in page 12 lines 27-32)); applying optically transparent adhesive (36) to the window (see page 12 lines 24-27, page 13 lines 1-20 for applying optically transparent adhesive (36) to the window (i.e. this adhesive (11) provides significant benefits, the transparency of the meter window (10) is significantly improved as such a window (10) is typically degraded by scratches and indentation to an extent where the meter is difficult to read, the layer of adhesive (11) is beneficially flowable and is capable of filling in the scratches and indentations on the surface of the meter window, the optical transparency of the window is substantially restored to an extent where the meter is significantly easier to read as described in page 12 lines 27-32)); placing the end of the prism onto the adhesive to adhere the prism to the window (see page 12 lines 15-32, page 13 lines 1-20 for placing the end of the prism onto the adhesive to adhere the prism to the window (i.e. the adhesive (11) is beneficially provided in the form of a transparent adhesive tape, this tape is adhered to the meter facing face (5) of the prism (1), the adhesive formulation is beneficially in a flowable form, and the opposing side of the adhesive (11) which secures to the meter window (10) is covered with a protective layer prior to use as described in page 13 lines 1-8))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (adhesive) into the system of Mackie as taught by MIDDLETON.
One will be motivated to incorporate the above feature into the system of Mackie as taught by MIDDLETON for the benefit of having an optical device that comprises a meter facing face (5) which is beneficially substantially planar, wherein this meter facing face (5) is beneficially in parallel to the meter window (10) and positioned in between the meter facing face (5) and the meter window (10) is a meter window optical 
Re claim 39, the combination of Mackie and MIDDLETON as discussed in claim 38 above discloses all the claim limitations with additional claimed feature taught by Mackie wherein the system includes an interface to transmit the reading data to a local device (see ¶s 71, 79, 82 for the system includes an interface to transmit the reading data to a local device (i.e. (58) may be a network adapter and the flow meter may have capabilities for communication and data transmission by means of (58), for instance, (58) may be an USB and in response may transmit a history of measurement data that have been recorded and stored as described in fig. 2 paragraph 45). Thus, it should be noted that the USB interface is used to transfer the measurement data to a local device as shown in fig. 2)
Mackie fails to explicitly teach and the method includes the installer viewing the image resulting from the reading data on the display of the local device, and adjusting the position of the prism on the window accordingly. However, the reference of MIDDLETON explicitly teaches and the method includes the installer viewing the image (see page 14 lines 1-9, page 15 lines 1-15 for the installer viewing the image resulting from the reading data on the display of the local device (i.e. meter readings can be taken by a human as described in page 14 line 2), and adjusting the position of the prism on the window accordingly (i.e. the main prism is preferably further characterized by having attached thereto an extension prism provided with two parallel faces for modifying the distance between the meter window and the meter window facing face of the main prism as described in page 9 lines 4-6))
Therefore, taking the combined teachings of Mackie and MIDDLETON as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (prism) into the system of Mackie as taught by MIDDLETON.
One will be motivated to incorporate the above feature into the system of Mackie as taught by MIDDLETON for the benefit of having an optical device that comprises a prism, wherein the prism is beneficially arranged to provide a first and second viewing zone, such as the meter usage information can be viewed simultaneously by a human operator and an image capture device, wherein the prism may simply be utilized to reflect light to accommodate location in an environment in which a meter is provided meaning that a user can view the meter easily from an angle which would otherwise mean the meter usage would be impossible to read, and more beneficially, however, the prism is arranged to enable simultaneous viewing in two different position, this means that simultaneous viewing can be achieved by a human operator and an image capture 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

6/10/2021
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484                                                                                                                                                                                                        
/JOSE M. MESA/
Examiner
Art Unit 2484